Case: 09-10455     Document: 00511043814          Page: 1    Date Filed: 03/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 5, 2010
                                     No. 09-10455
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CARLOS TIJERINA,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:09-CV-83
                              USDC No. 5:09-CV-84
                              USDC No. 5:09-CV-85
                              USDC No. 5:09-CV-86
                              USDC No. 5:09-CV-88
                              USDC No. 5:09-CV-89
                              USDC No. 5:09-CV-90
                              USDC No. 5:09-CV-91
                              USDC No. 5:09-CV-92
                              USDC No. 5:09-CV-93


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10455    Document: 00511043814 Page: 2         Date Filed: 03/05/2010
                                 No. 09-10455

      Carlos Tijerina, Texas prisoner # 1349165, was convicted of nine felonies
involving charges related to possession of a controlled substance, forgery, and
fraudulent use of identification; he was sentenced to serve 60 years in prison.
He is challenging his convictions in a § 2254 proceeding that has not yet been
adjudicated by the district court. This appeal concerns the district court’s denial
of Tijerina’s motions for judicial notice and for release, and we are also presented
with Tijerina’s motion requesting this court to take judicial notice under F ED.
R. E VID. 201. Tijerina’s motion for judicial notice is DENIED.
      Insofar as Tijerina seeks review of the district court’s denial of his motion
for judicial notice, we are without jurisdiction to entertain this claim because it
does not arise from an appealable order. See 28 U.S.C. § 1291, § 1292(a),(b);
F ED. R. C IV. P. 54(b); Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir.
1988); Save the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 & n.3 (5th
Cir. 1981). Consequently, Tijerina’s appeal is DISMISSED FOR WANT OF
JURISDICTION to the extent he challenges the district court’s denial of his
motion for judicial notice.
      According to Tijerina, he should be released because his convictions are
the result of a conspiracy by counsel and several state officials and because his
incarceration is not lawful. These arguments do not suffice to show that the
instant § 2254 proceedings involve extraordinary circumstances, nor has Tijerina
shown that his § 2254 petition involves “substantial constitutional claims upon
which he has a high probability of success.” See Calley v. Callaway, 496 F.2d
701, 702 (5th Cir. 1974). We AFFIRM the district court’s denial of Tijerina’s
motion seeking release.




                                         2